FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHU MIN CHEN,                                    No. 12-70756

              Petitioner,                        Agency No. A099-903-113

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 8, 2015**
                               Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

      Petitioner Shu Min Chen, a native and citizen of the People’s Republic of

China, applied for asylum, withholding of removal, and relief under the

Convention Against Torture. An immigration judge (“IJ”) denied all relief, and the

Board of Immigration Appeals affirmed. Chen petitions this court for review of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Board’s decision. We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition.

       Chen argues that the Board’s affirmance of the IJ’s adverse credibility

finding is unsupported by substantial evidence. But Chen testified unequivocally

that he was fired from his job at a watch factory on account of political opinion in

1990, and later testified that he continued to work for the watch factory’s service

company until 1996. In addition, Chen resided in housing provided by the watch

factory until 2006. In light of these inconsistencies regarding a fact material to

Chen’s claim, substantial evidence supported the Board’s conclusion that Chen’s

testimony as a whole was not credible. See Lopez-Umanzor v. Gonzales, 405 F.3d
1049, 1059 (9th Cir. 2005). Chen’s inconsistent testimony regarding whether he

personally signed his visa application further supported the adverse credibility

finding. See Shrestha v. Holder, 590 F.3d 1034, 1046 (9th Cir. 2010).

       Substantial evidence also supports the Board’s alternative conclusion that

Chen’s three-day detention and brief beatings by police in 2006 did not amount to

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1017–18, 1019–20 (9th Cir.

2006).

       Chen argues that he is eligible for relief under the Convention Against

Torture even if his testimony is not credible. However, Chen does not point out


                                           2
what specific data in the State Department country report demonstrates that he will

more likely than not be tortured if returned to the People’s Republic of China. By

failing to support his contention with specific argument, Chen has abandoned the

contention. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

      PETITION DENIED.




                                         3